Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-10 and 20 of U.S. Patent No. 11,273,553.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in patent claim 1; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,273,553
Instant Application
1. A method for generating simulated training data for a physical process, the method comprising:
receiving, as input to at least one machine learning model, a first simulated image of a first object, wherein the at least one machine learning model includes mappings between simulated images generated from models of physical objects and real-world images of the physical objects;
performing, by the at least one machine learning model, one or more operations on the first simulated image to generate a first augmented image of the first object; and transmitting the first augmented image as training data to a training pipeline that trains an additional machine learning model to
control a behavior of the
physical process.
1. A computer-implemented method for controlling a physical process, the method comprising:
receiving
a first simulated
image of a first object;




performing, by at least one machine learning model, one or more operations on the first simulated image to generate a first augmented image of the first object; and transmitting the first augmented image as training data to
an additional machine
learning model that, once trained, controls at least one aspect of the physical process.


The limitations of independent claims 12 and 23 of the instant application are substantially similar to those of claim 1, and are similarly rejected based on their correspondence to claims 1 and 20, respectively.  A summary of all conflicting claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
11
Patent No. 11,273,553
1
1
1
3
2
4
5
6
7
7+8
10


Instant Application
12
13
14
15
16
17
18
19
20
21
22
23
Patent No. 11,273,553
1
1
1
3
2
4
5
6
7
7+8
9
20



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Patent Application Publication No. 2021/0201078), referred herein as Yao, in view of Blevins et al. (U.S. Patent No. 9,158,295), referred herein as Blevins.
Regarding claim 1, Yao teaches a computer-implemented method for controlling a physical process, the method comprising: receiving a first simulated image of a first object, and performing, by at least one machine learning model, one or more operations on the first simulated image to generate a first augmented image of the first object (para 193, the last 14 lines; para 199, lines 1-4; para 200, lines 1-14); and transmitting the first augmented image as training data to an additional section of the machine learning model (fig 16A; para 201) that, once trained, controls at least one aspect of the physical process (para 185, the last 4 lines; para 186, the last 9 lines).
Yao teaches that the training process is iterative, and that it is known to use the generator machine learning model to train other machine learning models (para 169, lines 1-7; para 171; para 195, lines 1-4).  However, Yao does not explicitly teach that the at least one machine learning model generates training data that is transmitted to an additional machine learning model to be trained.
Blevins teaches a computer-implemented method for controlling a physical process, comprising performing, by at least one machine learning model, one or more operations based on initial input data (col 9, lines 13-28; col 18, lines 43-51; col 20, lines 1-3; col 21, lines 11-27), and further comprising transmitting, from the at least one machine learning model, training data to an additional machine learning model that, once trained, controls at least one aspect of the physical process (col 18, lines 43-58; col 22, line 58 through col 23, line 7; col 23, lines 10-31; col 23, line 50 through col 24, line 9).  It would have been obvious to one of ordinary skill in the art to use the output from machine learning models as training input into additional machine learning models, because as taught by Blevins, this provides flexibility that allows for changing operating conditions in the physical process being controlled, and increases the accuracy of the machine learning models themselves (see, for example, Blevins, col 4, lines 1-14, 33-43, and 57-67; col 18, lines 43-51).
Regarding claim 2, Yao in view of Blevins teaches the computer-implemented method of claim 1, wherein the at least one machine learning model includes mappings between simulated images generated from models of physical objects and real-world images of the physical objects (Yao, para 193, lines 11-18; para 200, lines 1-14).
Regarding claim 3, Yao in view of Blevins teaches the computer-implemented method of claim 2, wherein the at least one machine learning model generates the first augment image of the first object based on the first simulated image and at least one of the mappings (Yao, para 200, lines 1-18; para 201, lines 1-3).
Regarding claim 4, Yao in view of Blevins teaches the computer-implemented method of claim 1, further comprising training the at least one machine learning model based on simulated training data that includes simulated images of one or more objects and real-world training data that includes real- world images of the one or more objects (Yao, para 199, lines 1-4; para 200, lines 1-6). 
Regarding claim 5, Yao in view of Blevins teaches the computer-implemented method of claim 1, further comprising generating the first simulated image from a computer aided design (CAD) model of the first object (Yao, para 193, lines 11-18; para 200, lines 1-6). 
Regarding claim 6, Yao in view of Blevins teaches the computer-implemented method of claim 1, further comprising generating labels associated with the first simulated image and transmitting the labels to the additional machine learning model as training data (Yao, para 200, lines 1-14; para 202, lines 1-13). 
Regarding claim 7, Yao in view of Blevins teaches the computer-implemented method of claim 6, wherein the labels indicate at least one of a type of the first object, a graspable point on the first object, a position of the first object within the first augmented image, or an orientation of the first object within the first augmented image (Yao, para 193, the last 14 lines). 
Regarding claim 8, Yao in view of Blevins teaches the computer-implemented method of claim 1, wherein the additional machine learning model comprises an artificial neural network (Blevins, col 8, lines 53-57; Yao, para 158, lines 1-5). 
Regarding claim 9, Yao in view of Blevins teaches the computer-implemented method of claim 1, wherein the at least one machine learning model comprises a generator neural network that produces augmented images from simulated images (Yao, para 200, lines 1-14). 
Regarding claim 10, Yao in view of Blevins teaches the computer-implemented method of claim 1, wherein the at least one machine learning model comprises a discriminator neural network that categorizes augmented images as simulated or real (Yao, para 201, lines 1-10). 
Regarding claim 11, Yao in view of Blevins teaches the computer-implemented method of claim 1, wherein the physical process comprises a robot-based task (Yao, para 185, the last 4 lines; para 186, the last 9 lines).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the media, instructions, and processors, which are disclosed by Yao, para 213, lines 1-9); thus they are rejected on similar grounds.
Regarding claims 13-15, the limitations of these claims substantially correspond to the limitations of claims 2-4, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 16, Yao in view of Blevins teaches the one or more non-transitory computer-readable media of claim 12, wherein the first simulated image and the first augmented image comprise at least one of a two- dimensional (2D) representation of the first object or one or more three-dimensional (3D) locations associated with the first object (Yao, para 193, the last 14 lines; para 200, lines 1-14).
Regarding claims 17-21, the limitations of these claims substantially correspond to the limitations of claims 6-10, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 22, Yao in view of Blevins teaches the one or more non-transitory computer-readable media of claim 11, wherein the one or more operations performed by the at least one machine learning model on the first simulated image comprise at least one of one or more shading operations, one or more lighting operations, or one or more operations that increase image noise (Yao, para 133, lines 1-8; para 207, the last 6 lines).
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memories, instructions, and processors, which are disclosed by Yao, para 213, lines 1-9); thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yakubovich (U.S. Patent Application Publication No. 2014/0079314); Method and apparatus for improved training of object detecting system.
Lewis (U.S. Patent Application Publication No. 2018/0314250); Autonomous machines through cloud, error corrections, and predictions.
Farahat (U.S. Patent Application Publication No. 2020/0258057); Repair management and execution.
Ha (U.S. Patent Application Publication No. 2018/0330511); Learning based approach for aligning images acquired with different modalities.
Bequet (U.S. Patent Application Publication No. 2018/0349508); Automated transfer of neural network definitions among federated areas.
Bequet (U.S. Patent Application Publication No. 2019/0114302); Sketch entry and interpretation of graphical user interface design.
Bequet (U.S. Patent Application Publication No. 2019/0384790); Staged training of neural networks for improved time series prediction performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613